Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                        For the First Circuit

No. 03-1207

                              NIDIA ACEVEDO,

                         Plaintiff, Appellant,

                                      v.

                         JOHNSON & JOHNSON,
                       JANSSEN PHARMACEUTICAL,

                         Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay A. García-Gregory, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                     Torruella, Circuit Judge,
                and Baldock,* Senior Circuit Judge.


     Wilma E. Reverón-Collazo for appellant.
     Anabel Rodríguez with whom Carl Schuster, Rafael Lázaro-Castro
and Schuster Usera & Aguiló, LLP were on brief for appellee Janssen
Ortho, LLC.


                           September 5, 2003




     *
      Of the Tenth Circuit, sitting by designation.
           Per Curiam. This is an appeal in a gender discrimination

case brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000-e (2000).    Applying the familiar McDonnell-Douglas

framework, the district court determined that plaintiff Nidia

Acevedo had established a prima facie case of gender discrimination

against    her   former   employer,    Johnson   &   Johnson   Janssen

Pharmaceutical ("Janssen"), based primarily on four occasions when

Janssen promoted or appointed men instead of Acevedo to positions

sought by the latter and for which she was arguably qualified.     See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

           However, under McDonnell Douglas all that a prima facie

case does in the first instance is shift the burden to the employer

to offer legitimate non-discriminatory reasons for the challenged

actions.   411 U.S. at 802-03.   Here the district court determined

that Janssen had offered "ample evidence" to fulfill its burden by

providing plausible non-discriminatory reasons for the company's

decisions in each of the four instances.     Indeed, according to the

district court, the evidence suggested that the men selected over

Acevedo were actually "better qualified for the positions" than she

was.

           Weighing the company's motion for summary judgment, the

district court determined that Acevedo had not provided sufficient

evidence to permit a reasonable jury to conclude that Janssen's

articulated reasons for the controverted decisions were pretextual


                                 -2-
or that the company acted at least in part with discriminatory

animus.    See Mulero-Rodríguez v. Ponte, Inc., 98 F.3d 670, 673-74

(1st Cir. 1996).     The district court therefore granted summary

judgment to Janssen.     Acevedo now appeals, and our review is de

novo.    Gu v. Boston Police Dep't, 312 F.3d 6, 10 (1st Cir. 2002).

            That a qualified woman was passed over four times in

favor of men is certainly a useful foundation for building a gender

discrimination case; but in this instance the company provided

plausible and supported reasons for its conclusions that the men

were even better qualified. Acevedo could have sought to show that

the explanations were false or implausible and she might then at

least have argued that the false explanations and the foundation

together comprised enough evidence to get to a jury. But the

explanations were not effectively countered.

            Or alternatively she could have sought to show that there

was independent evidence of gender bias associated with one or more

of the decisions.   Yet, though she bore the burden of proof to show

intentional discrimination, Tex. Dep't of Cmty. Affairs v. Burdine,

450 U.S. 248, 253, 256 (1981), she did not persuasively pursue this

course either; we have considered the arguments on this point made

in her brief but agree with the district court that a     jury could

not rationally conclude that gender discrimination was at work.

            The surrounding circumstances also work against Acevedo's

claim.     The "all boys club" of upper-level managers to which


                                 -3-
Acevedo repeatedly refers had at least one high-ranking female

member,   Juanita   Hawkins.   When   later   in   the    saga   Acevedo's

responsibilities were significantly pruned to allow her to focus on

her   core   activities--admittedly   well    performed--many      of   the

reallocated tasks were given to another woman.           And when Acevedo

announced that she was quitting, Janssen managers apparently made

strenuous efforts to persuade her not to leave.            None of these

elements precludes gender discrimination; but their presence, in

the absence of any affirmative evidence of gender based animus,

makes this a very straightforward case.

             Affirmed.




                                -4-